Exhibit 10.74
 
ADDITIONAL SPACE, LEASE EXTENSION AND
 
FIRST LEASE MODIFICATION AGREEMENT
 
AGREEMENT dated as of the 23 day of May, 2007 between 410 PARK AVENUE
ASSOCIATES. L.P., a New York limited partnership, having an office at 410 Park
Avenue, 20th Floor, New York, New York (hereinafter called “Owner”), and CAPITAL
TRUST. INC., a New York corporation, having an office at 410 Park Avenue, New
York, New York (hereinafter called “Tenant”).
 
WITNESSETH:
 
WHEREAS:
 
1.            Owner and Tenant executed that certain lease dated as of May 3,
2000 (the “Lease”) covering the entire fourteenth (14th) floor (the “Original
Premises”) in the building known as 410 Park Avenue, New York, New York (the
“Building”) for a term to expire on June 30, 2008 (the “Expiration Date”); and
 
2.            Owner and Tenant now desire to amend the Lease by adding other
space in the Building to the Original Premises, by extending the term of the
Lease, and in certain other respects as hereinafter provided.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed as follows:
 
FIRST:                    Owner hereby leases to Tenant and Tenant hereby hires
from Owner, a portion of the fifteenth (15th) floor of the Building presently
designated as Suite 1510, as shown on the rental plan annexed hereto and made a
part hereof as Exhibit A (the “Additional Space”) which the parties agree,
contain, without representation, 3,300 rentable square feet. The term of
 
 

--------------------------------------------------------------------------------


 
 
the Lease applicable to the Additional Space (the “Additional Space Term”) shall
commence on the date possession of the Additional Space is delivered to Tenant
in the condition required under this Agreement (the “Additional Space
Commencement Date”) and shall end on October 31, 2018 (the “Extended Term
Expiration Date”).
 
SECOND:              Effective from and after the Additional Space Commencement
Date, the Lease shall be amended as follows:
 
(a)            The “Demised Premises” shall be deemed to include the Additional
Space and the Original Premises for all purposes under the Lease, except as
hereinafter expressly provided;
 
(b)            The date set forth in the Lease as the Expiration Date is hereby
amended so that the term (with respect to the entire Demised Premises i.e. the
Original Premises and the Additional Space) shall be extended to, and the Lease
shall expire on October 31, 2018, or such earlier date upon which said term may
expire or be terminated pursuant to any conditions of limitation or other
provisions of the Lease or pursuant to law (hereinafter called the “New
Expiration Date”);
 
(c)            With respect to the Additional Space only, the Basic Annual Rent
shall be payable at the annual rates of THREE HUNDRED SIX THOUSAND NINE HUNDRED
AND 00/100 DOLLARS ($306,900.00) per annum ($25,575.00 per month) for the first
sixty seven (67) months of the Additional Space Term and THREE HUNDRED TWENTY
THREE THOUSAND FOUR HUNDRED AND 00/100 ($323,400.00) DOLLARS per annum
($26,950.00 per month) for the balance of the Additional Space Term. All Basic
Annual Rent set forth above includes the present ERIF (as defined in Subdivision
(i) of this Article SECOND) of $9,900.00 per annum, subject to adjustment as
therein provided;
 
(d)            With respect to the Additional Space only, the term “Base Wage
Rate” (as defined in subdivision (g) of Article 1B(i) of the Lease) shall mean
the Wage Rate in effect as of December 31, 2007;
 
(e)            With respect to the Additional Space only, the term “Base Tax
Year” (as defined in subdivision (d) of Article 1B(i) of the Lease) shall mean
the amount determined by adding the Taxes imposed during the Tax Years ending
June 30, 2007 and June 30, 2008 respectively, and dividing by the number two
(2);
 
(f)             With respect to the Additional Space only, the term “Tenant’s
Percentage” (as defined in subdivision (a) of Article 1B of the Lease) shall
mean “1.78%”;
 
(g)            With respect to the Additional Space only, the term
“Multiplication Factor” as defined in subdivision (j) of Article 1B(i) of the
Lease shall mean 3,300;
 
 
2

--------------------------------------------------------------------------------


 
 
(h)            There shall be added after second (2nd) sentence of
Article 3A(i) the following text: “Furthermore, Tenant shall use Owner’s
designated Building expediter Mr. Robert R. Bisaccia Inc. for all architectural
services related to Building department filings,” with the fees of said
designated expediter being industry competitive;
 
(i)             Article 12 of the Lease shall be deleted and a new Article 12
inserted in lieu thereof as follows:
 
“Article 12.         A. Direct Meter to Original Premises: With respect to the
Original Premises only, Tenant shall make all arrangements with the public
utility company servicing the Building (the “Utility”) for obtaining electricity
directly from the Utility. Tenant shall be responsible to the Utility for the
payment of all charges for electricity consumed by Tenant in the Original
Premises. All meters, panel boards, wiring and other equipment which may be
required to obtain electricity from the Utility which have been or may hereafter
be installed and shall be maintained by Tenant at its expense. All electric
current used in the operation of the heating, ventilation and air-conditioning
throughout the Original Premises (including fans and motors) shall be the
obligation of Tenant.
 
Unless due to the negligent acts, omissions of Owner or Owner’s agents or the
intentional misconduct of Owner or its Owner’s agents and/or any breach of any
obligation of Owner under the Lease, interruption or curtailment of such service
shall not constitute a constructive or partial eviction nor entitle Tenant to
any compensation or abatement of rent.  Tenant covenants and agrees that at all
times its use of electric current shall never exceed the capacity of the
existing feeders to the building or of the risers or wiring installation. Tenant
shall make no alteration or additions to the electrical equipment without the
prior written consent of Owner.
 
Owner represents to Tenant that there will be at all times during the term of
this Lease at least five (5) watts connected load per useable square foot of
electric power available to service the Original Premises (exclusive of electric
current required for HVAC) provided, however, if Tenant demonstrates to Owner’s
reasonable satisfaction, that Tenant requires additional capacity in connection
with its operations at the Original Premises, then, one (1) additional watt of
connected load per square foot of electric power will be made available to the
Original Premises.
 
B.            Rent Inclusion to the Additional Space:  With respect to the
Additional Space only, if and so long as Owner shall furnish to Tenant the
electric energy which Tenant requires in the Additional Space on a “rent
inclusion” basis pursuant to the terms hereof, the electric energy shall be
provided through the presently installed electrical facilities, for Tenant’s
reasonable use in the Additional Space for lighting, light office equipment and
the usual normal office business machines, including PC’s and Xerox or other
copying machines. Subject to the following provisions of this Article 12, there
shall be no charge to Tenant therefor by way of measuring the same on any meter
or otherwise, electric current being included as an additional service in the
Basic Annual Rent payable hereunder. Owner shall not except due to the negligent
acts or omissions of Owner, in anywise be liable or responsible to Tenant for
any loss or damage
 
 
3

--------------------------------------------------------------------------------


 
 
or expense which Tenant may sustain or incur if either the quantity or character
of electric service is changed or is no longer available or suitable for
Tenant’s requirements.
 
Owner represents to Tenant that there will be at all times during the term of
this Lease at least five (5) watts connected load per useable square foot of
electric power available to service the Additional Space (exclusive of electric
current required for HVAC) provided, however, if Tenant demonstrates to Owner’s
reasonable satisfaction, that Tenant requires additional capacity in connection
with its operations at the Additional Space, then one (1) additional watt of
connected load per square foot of electric power will be made available to the
Additional Space.
 
Tenant acknowledges and agrees (i) that the Basic Annual Rent payable with
respect to the Additional Space only, includes a present Electricity Rent
Inclusion Factor (as hereinafter defined), of $3.00 per square foot to
compensate Owner for the electrical wiring and other installations necessary
for, and for its obtaining and redistribution of, electric current as an
additional service; and (ii) that said Electricity Rent Inclusion Factor
(hereinafter called “ERIF”), which shall be subject to periodic adjustments as
herein provided, has been partially based upon Tenant’s estimated connected
electrical load and hours of use thereof for ordinary lighting and light office
equipment, during ordinary business hours. The “Electricity Rent Inclusion
Factor ” shall mean the amount determined by applying the estimated connected
electrical load and usage thereof in the Additional Space (as determined by the
electrical consultant as hereinafter provided) to the rate charged for such load
and usage in the service classification in effect on the Additional Space
Commencement Date pursuant to which Owner then purchased electric current for
the entire Building from the public utility corporation. If the cost to Owner of
electricity shall have been, or shall be, increased subsequent to the Additional
Space Commencement Date, by change in Owner’s electric rates, charges, fuel
adjustment, or service classifications, or by taxes or charges of any kind
imposed thereon, or for any other such reason, then the aforesaid ERIF portion
of the Basic Annual Rent payable with respect to the Additional Space only shall
be increased in the same percentage.
 
Any such percentage increase in Owner’s cost due to change in Owner’s electric
rates, charges, etc., shall be computed by the application of the average
consumption (energy and demand) of electricity for the entire building for the
twelve (12) full months immediately prior to the rate change, other change in
cost, or any changed methods of or rules on billing for same, on a consistent
basis to the new rate and/or service classifications and to the immediately
prior existing rate and/or service classifications. If the average consumption
of electricity for the entire building for said prior twelve (12) full months
cannot reasonably be applied and used with respect to changed methods of or
rules on billing, then the percentage increase shall be computed by the use of
the average consumption (energy and demand) for the entire building for the
first three (3) months under such changed methods of or rules on billing,
projected to a full twelve (12) months; and that same consumption, so projected,
shall be applied to the rate and/or service classifications which existed
immediately prior to the changed methods of or rules on billing. The parties
acknowledge that they understand that it is anticipated that existing electric
rates, charges, etc., may be changed by virtue of time-of-day rates or other
methods of billing, and that the foregoing reference to changes in methods of or
rules on
 
 
4

--------------------------------------------------------------------------------


 
 
 billing is intended to include any such change. The parties agree that a
reputable, independent and impartial electrical consultant with substantial
experience in the Borough of Manhattan in conducting electrical surveys and
otherwise reasonably selected by Owner (“Owner’s electrical consultant”) shall
determine the percentage for the changes in the ERIF based on changes in Owner’s
electric rates, charges, etc. Further, the parties agree that Owner’s electrical
consultant may from time to time make or at any time for any reason conduct
surveys in the Additional Space covering the electrical equipment and fixtures
and use of current therein, and the connected electrical load and usage portion
of the ERIF shall be changed in accordance with such survey, and the ERIF
automatically redetermined, accordingly, by Owner’s electrical consultant
provided, however, any such entry into the Additional Space by Owner’s
electrical consultant shall be on at least five (5) days prior written notice to
Tenant from Owner and during hours reasonably acceptable to Tenant, and
provided, further, Owner’s electrical consultant shall not unreasonably
interfere with Tenant’s access to or use of the Additional Space. The Basic
Annual Rent (payable with respect to the Additional Space only) shall be
appropriately adjusted effective as of the date of any such change in connected
load and usage, as disclosed by said survey. In no event, is the originally
specified $3.00 per square foot ERIF portion of the Basic Annual Rent (as
adjusted by any electricity cost increases of Owner after the Additional Space
Commencement Date) to be reduced.
 
The determination of change in the ERIF by Owner’s consultant shall be binding
and conclusive on Owner and on Tenant from and after the delivery of copies of
such determination and copies of electrical surveys from said consultant if then
available, to Owner and Tenant, unless within thirty (30) days after the
delivery of such copies, Tenant disputes such determination. If Tenant disputes
the determination, it shall, at its own expense, obtain from a reputable,
independent and impartial electrical consultant its own survey of Tenant’s
electrical lighting and power load and hours of use thereof, and a determination
of such change in the ERIF in accordance with the provisions of this Article 12.
Tenant’s consultant and Owner’s electrical consultant then shall seek to agree
on a finding of such determination of such change in the ERIF. If they cannot
agree, they shall choose a third reputable electrical consultant whose cost
shall be shared equally by Owner and Tenant, to make a similar survey, and the
determination of such ERIF change by such third electrical consultant shall be
controlling. If such parties cannot agree on such third consultant, within
ten (10) days, then either party may apply to American Arbitration Association
for the appointment of such third consultant.) However, pending such
determination, Tenant shall pay to Owner the amount of ERIF as determined by
Owner’s electrical consultant, provided, however, if the amount of ERIF
determined as aforesaid is different from that determined by Owner’s electrical
consultant, then Owner and Tenant shall make adjustment for any deficiency owed
by Tenant or overage paid by Tenant.
 
Notwithstanding the foregoing provisions of this Article, if Tenant disputes
Owner’s electrical consultant’s determination, Tenant within twenty (20) days of
being informed of the same, shall notify Owner of such dispute. In such event,
an independent reputable electrical consultant selected and paid by Tenant shall
consult with Owner or its electrical consultant as to said adjustment; if they
shall both agree upon the same (after a further survey if necessary, cost to be
shared equally between Owner and Tenant, of the
 
 
5

--------------------------------------------------------------------------------


 
 
value of equipment, fixtures and machinery calculated as provided in this
Article) their said agreement shall be binding upon the parties, or if the
difference between them is ten (10%) percent or less of the adjustment
determined by Owner, then the adjustment determined by Owner shall be binding
upon the parties. If Owner or its electrical consultant and Tenant’s consultant
cannot agree within the said ten (10%) percent of each other, they shall jointly
select a third duly qualified independent, reputable and impartial electrical
consultant who shall determine the matter and whose decision shall be binding
upon both parties with the same force and effect as if a no-appealable judgment
had been entered by a court of competent jurisdiction. If Owner or its
electrical consultant and Tenant’s consultant cannot agree upon such a third
electrical consultant, the matter shall be submitted to the American Arbitration
Association in New York City to be determined in accordance with its rules and
regulations and the decision of the arbitrators shall be binding upon the
parties with the same force and effect as if a non-appealable judgment had been
entered by a court of competent jurisdiction. Any charges of such third
consultant or of the American Arbitration Association and all costs and expenses
of either shall be borne equally by both parties. When the amount of such
increase has been determined, the parties shall execute an agreement
supplementary hereto to reflect such adjustment in the ERIF effective from the
date determined by such final determination, Tenant shall pay Basic Annual Rent
to Owner in accordance with Owner’s adjustment and, if such final determination
shall reflect an overpayment by Tenant, Owner shall promptly credit such
overpayment.
 
Anything to the contrary herein notwithstanding, if, during the term hereof,
there shall be an increase in the ERIF due to change in Owner’s electric rates
or service classification or any other reason set forth above, and that
subsequent to such increase a survey conducted pursuant to the terms above
evidences that the ERIF should be decreased from the amount then currently being
paid by Tenant, such decrease shall applied after such change in the ERIF, so
long as the ERIF is never reduced below $3.00 per square foot with respect to
the Additional Space.
 
(ii) Unless required by law or if simultaneously required of all other tenants
on the fifteenth (15th) floor of the Building, Owner reserves the right to
discontinue furnishing electric energy to Tenant at any time upon ninety (90)
days’ written notice to Tenant, and from and after the effective date of such
termination, Owner shall no longer be obligated to furnish Tenant with electric
energy to the Additional Space, provided, however, that such termination date
shall be extended for a time reasonably necessary for Tenant to make
arrangements to obtain electric service directly from the public utility company
servicing the building. If Owner exercises such right of termination, this Lease
shall remain unaffected thereby and shall continue in full force and effect,
(subject to an adjustment in the Basic Annual Rent payable with respect to the
Additional Space by reason of Owner’s discontinuance rights set forth below);
and thereafter Tenant shall diligently arrange to obtain electric service for
the Additional Space directly from the public utility company servicing the
building, and may utilize the then existing electric feeders, risers and wiring
serving the Additional Space to the extent available and safely capable of being
used for such purpose and only to the extent of Tenant’s then authorized
connected load. Owner shall be obligated to pay no part of any cost required for
Tenant’s direct electric service. Commencing with the date when Tenant receives
such direct
 
 
6

--------------------------------------------------------------------------------


 
 
service, and as long as Tenant shall continue to receive such service, the Basic
Annual Rental rate payable under this Lease solely with respect to the
Additional Space shall be reduced by the ERIF then in effect.
 
Tenant agrees not to connect any additional electrical equipment of any type to
the Building electric distribution system, other than lamps, typewriters, PC’s
and other normal office machines which consume comparable amounts of
electricity, without Owner’s prior written consent, which consent shall not be
unreasonably withheld or delayed. Any additional risers, feeders, or other
equipment proper or necessary to supply Tenant’s electrical requirements, upon
written request of Tenant, will be installed by Owner, at the sole cost and
expense of Tenant, if, in Owner’s sole judgment, the same are necessary and will
not cause permanent damage or injury to the building or the Additional Space, or
cause or create a dangerous or hazardous condition or entail excessive or
unreasonable alterations, repair or expense or interfere with or disturb other
tenants or occupants.
 
(iii)  At Owner’s option, Tenant shall purchase from Owner all lighting tubes,
lamps, bulbs and ballasts used in the Additional Space and Tenant shall pay
Owner’s commercially reasonable and Building standard reasonable charges for
providing and installing same, upon written demand, as additional rent.
 
(iv)   In no event shall the ERIF be reduced below $3.00 per square foot.
 
(v)   Any delay or failure of Owner computing or billing for the rent
adjustments hereinabove provided, shall not constitute a waiver of or in any way
impair the continuing obligation of Tenant to pay such rent adjustments
hereunder.”
 
(j)     Article 28 of the Lease shall be modified so that notices to Owner shall
be at its address above stated, Attention: Michael Alter, with a copy to Peter
Allen, Esq. c/o Eastgate Realty Corporation, 20th Floor, 410 Park Avenue, New
York, New York 10022;
 
All notices of default to Owner shall simultaneously be sent to:
 
Robert Corrigan
Vice President
Real Estate Finance Department
H.S.B.C. Bank USA
452 Fifth Avenue
New York, New York 10018
 
(k)     Article 28 of the Lease shall be further modified so that notice to
Tenant shall be sent to the following address:
 
All notices required to be sent by Owner to Tenant hereunder shall be sent to:
 
Capital Trust, Inc.
410 Park Avenue
 
 
7

--------------------------------------------------------------------------------


 
 
New York, New York 10022
Attention: Mr. John Klopp
 
And
 
Capital Trust, Inc.
410 Park Avenue
New York, New York 10022
Attention: Mr. Geoff Gervais
 
with a simultaneous copy to:
 
Paul, Hastings, Janofsky & Walker LLP
75 East 55th street
New York, New York 10022
Attention: Stuart Mass, Esq.
 
(l)            Article 29(D) of the Lease is hereby modified so that with
respect to Tenant’s right to install supplementary air-conditioning units in the
Demised Premises pursuant to paragraph D of Article 29 of the Lease, Owner
hereby waives any initial connection fees but not the annual access charges of
$500 per ton, such charge being subject to adjustment as provided in
Article 29(D);
 
(m)           Tenant’s obligation to pay for (a) condenser water consumed in the
operation of any supplementary air-conditioning units in the Additional Space
and effective as of the Original Premises Extended Term Commencement Date
(hereinafter defined) for any additional supplementary air conditioning units
installed in the Original Premises and (b) Building overtime air conditioning
pursuant to paragraph D(i) of Article 29 shall both be at 75% of the then
Building standard rates charged by Owner, as the same may be adjusted from time
to time pursuant to said paragraph D and paragraph D(i) of Article 29 of the
Lease; and
 
(n)            Articles 1A(iv), 37, 46, 47 and 48 of the Lease shall not be
applicable to the Additional Space.
 
THIRD:                  Subject to the terms below, Tenant acknowledges that it
has inspected the Additional Space and agrees to accept possession thereof on
the Additional Space Commencement Date in its “as-is” physical condition as of
the date hereof, it being understood and agreed that Owner shall not be
obligated to make any improvements, alterations or repairs to the Additional
Space; provided, however, Owner shall deliver the Additional Space vacant, broom
clean and free of any and all tenancies, and/or occupancies.
 
 
8

--------------------------------------------------------------------------------


 
 
FOURTH:               Provided Tenant is not then in default under the terms,
covenants and conditions of the Lease beyond the expiration of any applicable
notice and/or cure periods, Tenant shall have the right to use and occupy the
Additional Space free of Basic Annual Rent only for the first four (4) full
months of the Additional Space Term except that Tenant shall pay to Owner the
sum of $825.00 per month representing reimbursement for electric current
pursuant to Article 12 of the Lease, as amended herein.
 
Except for the free Basic Annual Rent allowance as herein provided, Tenant shall
use and occupy the Additional Space pursuant to all of the other terms,
covenants and conditions of the Lease, as amended herein.
 
FIFTH:                    In consideration of Tenant performing any and all of
the work necessary for its occupancy of the Original Premises and the Additional
Space and for Tenant completing such work therein, Owner agrees that if Tenant,
within a period of twelve (12) months from the Additional Space Commencement
Date shall have submitted to Owner (a) a detailed itemization of the leasehold
improvements and work performed by Tenant in the Original Premises and the
Additional Space exclusive of all soft costs except as hereinafter provided,
(b) together with receipted and paid bills, (c) partial and final lien waivers
to the effect that there has not been filed with respect to the Building and/or
the Original Premises and the Additional Space or any part thereof or upon
Tenant’s leasehold interest therein any vendor’s, mechanic’s, laborer’s,
materialman’s or other lien which has not been discharged of record or properly
bonded, (d) final sign offs from the New York City Building Department or any
other department having jurisdiction, and (e) as built plans and specifications,
then in all of such events, Owner shall promptly reimburse or cause to be
reimbursed to Tenant an amount equal to the lesser of (i) the actual cost of the
leasehold improvements and work performed by Tenant in the Original
 
 
9

--------------------------------------------------------------------------------


 
 
Premises and the Additional Space i.e. or (ii) THREE HUNDRED TWENTY THOUSAND TWO
HUNDRED AND 00/100 ($320,200.00) DOLLARS, representing “Owner’s Contribution” to
such work, it being understood and agreed that Owner’s Contribution shall not
exceed the sum of THREE HUNDRED TWENTY THOUSAND TWO HUNDRED AND 00/100
($320,200.00) DOLLARS, and that all costs and expenses in excess of said sum
shall be borne solely by Tenant. Notwithstanding the foregoing, Tenant may
utilize all or any portion of Owner’s Contribution solely for space planning
costs, computer and telecommunications cabling, engineering and architectural
fees; furniture, fixtures and equipment (collectively “FF&E”) provided, however,
that Owner at Owner’s sole option have the right at any time during the term of
this Lease, to either require Tenant to leave all the FF&E in the Original
Premises and the Additional Space at the New Expiration Date or sooner
termination of the Lease, or to remove same as provided in Article 3 of the
Lease.
 
SIXTH:                  Effective on July 1, 2008 the Lease shall be deemed
further amended as follows:
 
(a)            The Basic Annual Rent payable with respect to the Original
Premises shall be ONE MILLION SIXTY NINE THOUSAND SIX HUNDRED FIFTY AND 00/100
($1,069,650.00) DOLLARS per annum ($89,137.50 per month) for the period from
July 1, 2008 through June 30, 2013; and ONE MILLION ONE HUNDRED TWENTY NINE
THOUSAND SEVENTY FIVE AND 00/100 ($1,129,075.00) DOLLARS per annum ($94,089.58
per month) for the period from July 1, 2013 and ending on the New Expiration
Date i.e. October 31, 2018. Provided Tenant is not then in default under the
terms, covenants and conditions of the Lease beyond the expiration of any
applicable notice and or cure periods, Tenant shall have the right to use and
occupy the Original Premises free of Basic Annual Rent only for the months of
July, August, September and October 2008, except that Tenant shall pay the
Utility all sums due under Article 12A of the Lease during all of such months.
Except for the free Basic Annual Rent allowance as hereinbefore provided, Tenant
shall use and occupy the Original Premises pursuant to all other terms,
covenants and conditions of the Lease, as amended herein;
 
(b)            With respect to the Original Premises only, the term “Base Tax
Year” (as defined in Subsection (d) of Article 1B(i) of the Lease) shall now
mean the amount determined by adding the Taxes imposed during the Tax Years
ending June 30, 2008 and June 30, 2009 respectively, and dividing by the number
two (2);
 
 
10

--------------------------------------------------------------------------------


 
 
(c)    With respect to the Original Premises only, the term “Base Wage Rate” (as
defined in subdivision (g) of Article 1B(i) of the Lease) shall now mean the
Wage Rate payable for the calendar year ending December 31, 2008;
 
(d)    With respect to the Original Premises only, the term “Tenant’s
Percentage” (as defined in subdivision (a) of Article 1B(i) of the Lease) shall
now mean “6.41%”; and
 
(e)    Articles 1A(iv), 37, 46 and 47 of the Lease shall not be applicable to
the extension of the term of the Lease applicable to the Original Premises.
 
SEVENTH:            Tenant and Owner each represent and warrant to each the
other, that it dealt with no broker or agent in connection with this transaction
other than Cushman & Wakefield, Inc. (“Broker”). Each party shall indemnify and
hold the other harmless from and against any claims, including, without
limitation, attorneys’ fees and expenses arising out of a breach by such party
of the foregoing representation. Owner shall pay the brokerage commission(s) of
the Broker due with respect to this transaction pursuant to separate written
agreement(s) between Owner and Broker.
 
EIGHTH:               Article 34 of the Lease shall be deleted and a new
Article 34 inserted in lieu hereof. Tenant shall upon execution of this lease
deposit with Owner a letter of credit in the form mandated by
paragraph (b) hereof in the sum of $683,325.00 (the “Security) which shall be
held by Owner as hereinafter provided
 
(a)           It is agreed that in the event Tenant defaults in respect of any
of the terms, provisions and conditions of this Lease beyond any applicable
notice or cure periods, including, but not limited to, the payment of Basic
Annual Rent and additional rent, then, Owner may, without notice, use, apply or
retain the whole or any part of the security so deposited to the extent required
for the payment of any Basic Annual Rent and additional rent or any other sum as
to which Tenant is in default (beyond any applicable notice or cure periods). If
Owner applies or retains all or any portion of the Security (whether in cash or
Letter of Credit) Tenant shall as a material covenant hereunder immediately upon
Owner’s demand restore the amount so applied so that Owner has on deposit the
full amount of Security. In the event that Tenant shall fully and faithfully
comply with all of the terms, provisions, covenants and conditions of this
lease, the Security shall be promptly returned to Tenant. In the event of a sale
of the land and Building or leasing of the Building, of which the Demised
Premises form a part, Owner shall have the right to transfer the Security to the
vendee or lessee and Owner shall thereupon be released by Tenant from all
liability for the return of such security, provided, however, Owner shall give
to Tenant a
 
 
11

--------------------------------------------------------------------------------


 
 
signed receipt by such vendee or lessee of the Security; and Tenant agrees to
look to the new Owner solely for the return of said security, and it is agreed
that the provisions hereof shall apply to every transfer or assignment made of
the Security to a new Owner. Tenant further covenants that it will not assign or
encumber or attempt to assign or encumber the monies deposited herein as
Security and that neither Owner nor its successors or assigns shall be hound by
any such assignment, encumbrance, attempted assignment or attempted encumbrance.
Tenant’s Federal Tax I.D. number is 94-6181186.
 
(b)            The Security shall be in the form of an irrevocable, clean
“Evergreen” automatically renewable commercial letter of credit in the amount of
$683,325.00 (the “Letter”) the form of which shall be substantially as shown on
Exhibit B annexed hereto and made a part hereof, issued by a bank which is
authorized by the State of New York to conduct banking business in New York
State and is a member of the New York Clearing House Association and which shall
provide that it shall be fully transferable by Owner with any transfer fee paid
by Tenant, and which shall also provide for presentation and payment in the City
of New York, which shall permit Owner (a) to draw thereon up to the full amount
of the credit evidenced thereby (but partial drawings shall be permitted) in the
event of any default by Tenant in the terms, provisions, covenants or conditions
of this Lease beyond the expiration of any applicable grace, notice and/or cure
periods or (b) to draw the full amount thereof to be held as cash security
pursuant to Article hereof if for any reason the Letter is not renewed within
sixty (60) days prior to its expiration date. The Letter (and each renewal
thereof) shall (i) be for a term of not less than one (1) year (except that the
last Letter shall be for a term expiring forty-five (45) days after the
Expiration Date), (ii) expressly provide for the issuing bank to notify Owner in
writing not less than sixty (60) days prior to its expiration as to its renewal
or non-renewal, as the case may be, and (iii) if not so renewed each year (or
later period of expiration) shall be immediately available for Owner to draw up
to the full amount of such credit (to be held as cash security). Not less than
forty-five (45) days prior to the expiration date of each Letter (and every
renewal thereof), Tenant shall deliver to Owner a renewal or new Letter subject
to all of the conditions aforesaid, all to the intent and purposes, that a
Letter in the sum of $683,325.00 shall be in effect during the entire term of
this lease. The Letter shall specifically provide that any transfer fees shall
be payable by Tenant. Failure by Tenant to comply with the provisions of this
Article shall be deemed a material default hereunder entitling Owner to exercise
any and all remedies as provided in this Lease for default in the payment of
fixed rent and, to draw on the existing Letter up to its full amount.
 
(c)            Simultaneously with Tenant’s delivery of the Letter, Owner will
refund to Tenant its existing security in the sum of $380,000.00.
 
NINTH:
 
A.    For purposes hereof, the term “First Offer Space” shall mean that portion
of the fifteenth (15th) floor of the Building presently designated as Suite 1530
and presently occupied by Manhattan Business Center, Inc. (“MBC”) with a term to
expire on December 31, 2009.
 
B.    Provided that (a) Tenant is not then in default under any of the terms,
covenants and conditions of this Lease after the expiration of all applicable
grace, notice and/or
 
 
12

--------------------------------------------------------------------------------


 
 
cure periods, (b) Tenant or any “related corporation” or “successor corporation”
(as defined in paragraphs F and G of Article 11 of the Lease) is in actual
occupancy of no less than one hundred (100%) percent of the rentable area of the
Original Premises and Additional Space and any first offer space that Tenant may
have leased pursuant to Articles Ninth or Tenth or otherwise, i.e., Tenant has
not assigned its interest in the lease or sublet all or any portion of the space
it leases as aforesaid) then in both of such events, Owner agrees that at least
ten (10) days before Owner executes a lease or other occupancy agreement with
any third party or any third party having any prior rights with respect to all
or a portion of the First Offer Space, or any existing tenant in the Building
then occupying or intending to occupy space in the Building greater in area than
the space to be leased to Tenant pursuant to the terms of the Lease as amended
herein) for all or any portion of the First Offer Space, Owner will first offer
to lease the First Offer Space (subject to Article 24 of the Lease) to Tenant
upon such terms, covenants and conditions as Owner by written notice (the “First
Offer Notice”) given to Tenant as provided in the next paragraph.
 
The First Offer Notice shall specify Owner’s good faith determination of (a) the
Basic Annual Rent payable for the First Offer Space (the “First Offer Space
Basic Annual Rent”) which shall be based upon the fair market value of the First
Offer Space as determined by Owner (b) the date or anticipated date that the
First Offer Space shall become available for possession (c) the description of
the First Offer Space (the “First Offer Space Area”) including a floor plan
(d) the term that Owner is willing to lease the First Offer Space for which
shall not extend beyond the Extended Term Expiration Date (so that such space is
coterminous with the space leased to Tenant under the Lease, as amended herein)
and (e) such other economic terms as Owner is willing to lease the First Offer
Space for.
 
Upon the rendition of the First Offer Notice, such notice shall be deemed a
one-time only offer by Owner to Tenant to lease all and not less than all of the
First Offer Space identified in the First Offer Notice at the First Offer Space
Basic Annual Rent. The First Offer Space shall be leased to Tenant (i) “as is”,
unless otherwise specified in the First Offer Notice, in the condition in which
the same shall be upon the First Offer Space effective date but otherwise vacant
and broom clean, (ii) Tenant shall not be entitled to any abatement, reduction
of rent, or construction allowance by reason of such condition, (iii) Owner
shall not be obligated to do any work or alteration for Tenant in the First
Offer Space and (iv) otherwise upon the terms and conditions set forth in this
Article. The parties hereto agree that in no event shall the First Offer Space
Area constitute or imply any representation or warranty by Owner as the actual
size of the First Offer Space.
 
Tenant shall, within ten (10) days after receipt of the First Offer Notice (time
being of the essence), notify Owner as to whether Tenant accepts all of the
terms set forth in the First Offer Notice and, if Tenant shall elect to accept
the First Offer Notice, Tenant shall execute and deliver to Owner, within ten
(10) days after Tenant’s receipt thereof, an additional space agreement (the
“First Offer Agreement”), in form and substance satisfactory to Owner and
Owner’s counsel and reasonably satisfactory to Tenant and its counsel, wherein
the First Offer Space referred to in the First Offer Notice shall be added to
the Demised Premises upon all of the terms set forth in the First Offer Notice.
Owner shall be free, if Tenant does not accept the First Offer Notice or does
not execute the First Offer Agreement within the period provided for herein to
lease all or any portion of the First Offer on any terms Owner may desire,
whether more favorable than that set
 
 
13

--------------------------------------------------------------------------------


 
 
forth in the First Offer Notice or not.  If Tenant (x) declines the First Offer
Notice or (y) fails to reply to the First Offer Notice within said first ten
(10) day period or (z) fails to execute and deliver the First Offer Agreement
within said second ten (10) day period, Tenant shall thereafter have no further
rights with respect to the leasing of all or any portion of the First Offer
Space.
 
C.    The rights granted to Tenant hereunder are personal to Tenant named herein
and shall not be exercisable by any party other than Tenant, other than of
related corporations or successors corporations as aforesaid.
 
TENTH:
 
A.    For purposes hereof, the term “Second Offer Space” shall mean that portion
of the fifteenth (15th) floor of the Building presently designated as Suite 1520
and presently occupied by Wyser-Pratte, Inc. (“Wyser”) for a term to expire on
February 28, 2012.
 
B.    Provided that (a) Tenant is not then in default under any of the terms,
covenants and conditions of this Lease after the expiration of all applicable
grace, notice and/or cure periods, (b) Tenant or any related corporation or
successor corporation (as defined in paragraphs F and G of Article 11 of the
Lease) is in actual occupancy of no less than one hundred (100%) percent of the
rentable area of the Original Premises and Additional Space and any first offer
space that Tenant may have leased pursuant to Articles Ninth or Tenth or
otherwise, i.e., Tenant has not assigned its interest in the lease or sublet all
or any portion of the space it leases as aforesaid) then in both of such events,
Owner agrees that at least ten (10) days before Owner executes a lease or other
occupancy agreement with any third party (other than any existing
tenant(s) including Wyser or any other occupant(s) of the Second Offer Space or
any third party having any prior rights with respect to all or a portion of the
Second Offer Space, or any existing tenant in the Building then occupying or
intending to occupy space in the Building greater in area than the space to be
leased to Tenant pursuant to the terms of the Lease as amended herein) for all
or any portion of the Second Offer Space, Owner will first offer to lease such
space (subject to Article 24 of the Lease) to Tenant upon such terms, covenants
and conditions as Owner by written notice (the “Second Offer Notice”) given to
Tenant as provided in the next paragraph.
 
The Second Offer Notice shall specify Owner’s good faith determination of
(a) the Basic Annual Rent payable for the Second Offer Space (the “Second Offer
Space Basic Annual Rent”) which shall be based upon the fair market value of the
Second Offer Space as determined by Owner (b) the date or anticipated date that
the Second Offer Space shall become available for possession (c) the description
of the Second Offer Space (the “Second Offer Space Area”) including a floor plan
(d) the term that Owner is willing to lease the Second Offer Space which shall
not extend beyond the Extended Term Expiration Date (so that such space is
coterminous with the space leased to Tenant under the Lease, as amended herein)
and (e) such other economic terms as Owner is willing to lease the Second Offer
Space.
 
Upon the rendition of the Second Offer Notice, such notice shall be deemed a
one-time only offer by Owner to Tenant to lease all and not less than all of the
Second Offer Space identified in the Second Offer Space Notice at a Basic Annual
Rent equal to the Second Offer Space Basic Annual Rent. The Second Offer Space
shall be leased to Tenant (i) “as is”, unless
 
 
14

--------------------------------------------------------------------------------


 
 
otherwise specified in the Second Offer Notice, in the condition in which the
same shall be upon the Second Offer Space effective date but otherwise vacant
and broom clean, (ii) Tenant shall not be entitled to any abatement, reduction
of rent, or construction allowance by reason of such condition, (iii) Owner
shall not be obligated to do any work or alteration for Tenant in the Second
Offer Space and (iv) otherwise upon the terms and conditions set forth in this
Article. The parties hereto agree that in no event shall the Second Offer Space
Area constitute or imply any representation or warranty by Owner as the actual
size of the Second Offer Space.
 
Tenant shall, within ten (10) days after receipt of the Second Offer Space
Notice (time being of the essence), notify Owner as to whether Tenant accepts
all of the terms set forth in the Second Offer Space Notice and, if Tenant shall
elect to accept the Second Offer Space Notice, Tenant shall execute and deliver
to Owner, within ten (10) days after Tenant’s receipt thereof, an additional
space agreement “Second Offer Space Agreement”), in form and substance
satisfactory to Owner and Owner’s counsel and reasonably satisfactory to Tenant
and its counsel, wherein the Second Offer Space referred to in the Second Offer
Space Notice shall be added to the demised premises upon all of the terms set
forth in the Second Offer Space Notice. Owner shall be free, if Tenant does not
accept the Second Offer Space Notice or does not execute the Second Offer Space
Agreement within the period provided for herein to lease all or any portion of
the Second Offer Space on any terms Owner may desire, whether more favorable
than that set forth in the Second Offer Space Notice or not. If Tenant
(x) declines the Second Offer Space Notice or (y) fails to reply to the Second
Offer Space Notice within said first ten (10) day period or (z) fails to execute
and deliver the Second Offer Space Agreement within said second ten (10) day
period, Tenant shall thereafter have no further rights with respect to the
leasing of all or any portion of the Second Offer Space.
 
C.            The rights granted to Tenant hereunder are personal to Tenant
named herein and shall not be exercisable by any party other than Tenant, other
than of related corporations or successors corporations as aforesaid.
 
ELEVENTH:
 
A.            The captions in this Agreement are for convenience only and are
not to be considered in construing this Agreement.
 
B.            This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Agreement to be drafted.
 
C.            Terms used in this Agreement and not otherwise defined herein
shall have the respective meanings ascribed thereto in the Lease.
 
D.            If any provision of this Agreement or its application to any
person or circumstances is invalid or unenforceable to any extent, the remainder
of this agreement, or the applicability of such provision to other persons or
circumstances, shall be valid and enforceable to the fullest extent permitted by
law and shall be deemed to be separate from such invalid or unenforceable
provisions and shall continue in full force and effect.
 
 
15

--------------------------------------------------------------------------------


 
E.            This Agreement shall be governed in all respects by the laws of
the State of New York.
 
F.            This Agreement may be executed in one or more counterparts each of
which when taken together, shall constitute one and the same instrument.
 
TWELFTH:          The terms and provisions of this Additional Space, Lease
Extension and First Lease Modification Agreement are subject to the approval of
the Building’s lender of the terms contained herein.
 
THIRTEENTH:    Except to the extent modified and amended by the foregoing, the
Lease is hereby ratified and confirmed in all respects.
 
 
16

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.
 
 


 
OWNER:
 
410 PARK AVENUE ASSOCIATES, L.P.
 
By: 410 PARK AVENUE GENPAR CORP.,
 
Its general partner
         
By:
/s/ [illegible]
   
  Name:
   
  Title:
         
TENANT:
 
CAPITAL TRUST, INC.
         
By:
/s/ John R. Klopp
   
  Name:
   
  Title:

 
 
17

--------------------------------------------------------------------------------


 
 
EXHIBIT A
 
FLOOR PLAN
 
[GRAPHIC OMITTED]
 
 
18

--------------------------------------------------------------------------------


 


EXHIBIT B
 
FORM OF LETTER OF CREDlT
 
[SPECIMEN LETTER OF CREDIT OMITTED]
 
 
 
19